Case 2:19-cv-09492-FMO-JPR Document 24 Filed 05/21/20 Page 1 of 2 Page ID #:81




    1 LAWRENCE Y. ISER (SBN 94611)
      liser@kwikalaw.com
    2 ALLEN SECRETOV (SBN 301655)
      asecretov@kwikalaw.com
    3 KINSELLA WEITZMAN ISER KUMP & ALDISERT, LLP
      808 Wilshire Boulevard, Third Floor
    4 Santa Monica, California 90401

    5 Attorneys for Defendant Chelsea Dudley

    6
                                  UNITED STATES DISTRICT COURT
    7
                                 CENTRAL DISTRICT OF CALIFORNIA
    8

    9 SHARON STONE, an individual,              Case No. 2:19-CV-09492-FMO-JPR
   10                                           (Hon. Fernando M. Olguin)
                    Plaintiff,
   11        v.                                 NOTICE OF SETTLEMENT PURSUANT TO
                                                CENTRAL DISTRICT LOCAL RULE 40-2
   12 CHELSEA DUDLEY, an individual, and
      DOES 1 through 10, inclusive,
   13

   14               Defendants.
   15

   16

   17

   18
   19

   20
   21

   22
   23

   24

   25

   26

   27

   28
                                                  1
                                       NOTICE OF SETTLEMENT
                                                               CASE NO. 2:19-CV-09492-FMO-JPR
Case 2:19-cv-09492-FMO-JPR Document 24 Filed 05/21/20 Page 2 of 2 Page ID #:82




    1          PLEASE TAKE NOTICE THAT Plaintiff Sharon Stone (“Plaintiff”) and Defendant

    2 Chelsea Dudley (“Defendant”) have settled this matter to the mutual satisfaction of the parties

    3 pursuant to a confidential settlement agreement. Defendant respectfully requests that the Court

    4 give Plaintiff 10 days to file a dismissal of the action, and any related documents, in accordance

    5 with the parties’ agreement.

    6

    7      Dated: May 21, 2020                     KINSELLA WEITZMAN ISER KUMP &
                                                   ALDISERT LLP
    8

    9                                              By: /s/ Allen Secretov
                                                        Lawrence Y. Iser
   10                                                   Allen Secretov
   11                                              Attorneys for Defendant Chelsea Dudley
   12

   13

   14

   15

   16

   17

   18
   19

   20
   21

   22
   23

   24

   25

   26

   27

   28
                                                      2
                                           NOTICE OF SETTLEMENT
                                                                        CASE NO. 2:19-CV-09492-FMO-JPR
